Citation Nr: 1723009	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to November 1951.  The Veteran passed away in July 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death, which she has primarily asserted was caused by pulmonary complications of, or pulmonary conditions related to, the Veteran's service-connected rheumatoid arthritis.  The Board regrets the delay, but finds that additional development is needed prior to adjudication of her claim.

I.  Private Treatment Records

The appellant testified during her Board hearing that the Veteran was treated by two private emergency departments for lung-related symptoms in June 2010.  The appellant also testified, and the Veteran's death certificate confirms, that he was receiving inpatient care at a private hospital in Florida at the time of his passing in July 2010.  Although the VA clinician who issued a medical opinion in connection with the instant claim in May 2011 obtained an excerpt from the Veteran's July 2010 inpatient treatment records, most of those records, and all of the records associated with the Veteran's private emergency department treatment in June 2010, remain outstanding.  On remand, an attempt to obtain those additional, relevant medical records must be made.  The appellant should also be afforded the opportunity to submit or authorize VA to obtain any other relevant private treatment records.

II.  Medical Opinion

As was just noted, a VA medical opinion was obtained in connection with the instant claim in May 2011.  The physician who issued the opinion acknowledged that the Veteran's July 2010 death certificate listed interstitial lung disease and pulmonary fibrosis as underlying causes of his death and that rheumatoid arthritis can sometimes lead to pulmonary fibrosis.  The physician concluded, however, that the Veteran's death from acute respiratory failure, interstitial lung disease, and pulmonary fibrosis was less likely than not caused by or a result of his service-connected rheumatoid arthritis, because pulmonary fibrosis had not been definitively diagnosed, and because the Veteran had multiple other severe cardiac and pulmonary problems.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the physician who issued the May 2011 opinion focused solely on whether the Veteran had a confirmed diagnosis of pulmonary fibrosis and did not address whether any of the other pulmonary or cardiac conditions documented in the record could have been related to the Veteran's rheumatoid arthritis.  Moreover, he did not discuss whether the Veteran's rheumatoid arthritis could have contributed substantially or materially to the cause of his death.  In light of those deficiencies in the May 2011 opinion, an additional medical opinion is needed on remand. 

In finding that an additional medical opinion is necessary, the Board acknowledges that the private pulmonologist who treated the Veteran during his final hospital stay has submitted correspondence asserting a possible connection between the Veteran's rheumatoid arthritis and the lung conditions that were identified immediately prior to his death.  Unfortunately, due to the equivocal language the pulmonologist employed in that statement, it is insufficient to establish service connection for the cause of the Veteran's death, and a remand is still required.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the appellant, obtain all relevant, outstanding private treatment records, to specifically include any records associated with the Veteran's emergency department treatment in Lakeland, Florida and Sarasota, Florida in June 2010 and his inpatient treatment at Sarasota Memorial Hospital in July 2010.  Any negative responses should be in writing and should be associated with the claims file.

2.  After the development requested in item 1 has been completed to the extent possible, send the claims file to a pulmonologist for review.  Following review of the claims file, the pulmonologist should respond to the following:

(a) Please identify the underlying condition(s) that caused the Veteran's respiratory failure in July 2010, specifically discussing (1) the conditions listed on his death certificate; and (2) the diagnoses documented in the medical evidence of record (to include in the excerpt from his July 2010 treatment records that was incorporated into the May 2011 VA examination report).

(b) With respect to each condition identified in part (a), 
is it at least as likely as not (50 percent probability 
or more) that the condition was either (1) caused, or (2) aggravated by the Veteran's service-connected rheumatoid arthritis?  Please explain why or why not, specifically discussing (1) the medical articles the appellant submitted in October 2016; and (2) whether the Veteran's respiratory failure was a manifestation of his rheumatoid disease or was the result of entirely unrelated lung and/or heart diseases.

(c) If you determined that none of the conditions identified in part (a) were caused or aggravated by the Veteran's rheumatoid arthritis, is it at least as likely as not (50 percent probability or more) that the Veteran's rheumatoid arthritis contributed substantially or materially to cause or hasten his death; combined to cause his death; or aided or lent assistance to the production of his death?  Please explain why or why not.

A discussion of the underlying reasons for any opinion expressed must be included in your report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and state why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).
      
3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the appellant and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

